Citation Nr: 1602550	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  10-30 568	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, anxiety, depression, dysthymia, and posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel
INTRODUCTION

The Veteran had active duty service from January 1989 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  Jurisdiction rests with the St. Petersburg, Florida RO, from where the appeal was certified.  

In July 2011 the Veteran testified at a videconference hearing before a Veterans Law Judge (VLJ) who has since left the Board.  A transcript of the hearing was prepared and added to the record.  This case was remanded in December 2011, October 2012, January 2014, and January 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the Veteran's case returned to the Board after the December 2011 remand, the Veteran was notified that the VLJ who conducted the July 2011 hearing had left the Board and would be unable to decide his case.  The Veteran elected to testify at another hearing, and in October 2012 this case was again remanded to schedule the Veteran for another hearing before the Board.  A hearing was scheduled but in August 2013 the Veteran asked to reschedule the hearing.  However, the hearing was never rescheduled and there is still an outstanding request for a videoconference hearing from August 2013 and the Veteran's representative recently clarified in January 2016 that he still wished to have his video hearing.  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing. Therefore, remand is required in this case to schedule the Veteran for a videoconference hearing so that he may provide evidence in support of his claims.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2015). 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




